At the end of the first five years of the third
millennium, this Organization must go through a phase
of maturity after sixty years of life, enough time to
have formed a collective understanding of the major
problems still facing mankind and to find the most
effective ways to address them. Recent facts show that
this is the reality that we shall have to deal with for
some time in the future.
There are many challenges facing the United
Nations, both internal and global problems. By way of
illustration, I should like to refer to two of those
challenges: one internal, namely, the much-needed
democratization of this Organization and the other
external, the problem of poverty, which is the most
important, growing and alarming problem of
36

contemporary society. I should like to invite all
delegations to give these two problems careful thought.
Democracy, at the current stage of human
development, is the highest form of political
organization. Democracy, owing to its very nature and
as a vital condition, implies the equal exercise of rights
as the ideal way to reach the best possible living
conditions. What is valid for one country taken
individually applies even more to organizations in
which many sovereign nations are represented, all with
equal rights.
The United Nations is the most emblematic case
in the modern society of nations. As a result, it should
be the true embodiment and example of the equal
exercise of democratic rights. If we agree on this basic
principle, one question immediately comes to mind: is
this Organization a democratic institution? Are its
practices useful, as we have seen in very recent
decisions adopted by a small number of Members in a
document presented in the first meeting? Is this a
useful example of a transparent democratic exercise on
the part of the sovereign nations represented here?
The answer, regrettably, is a resounding “no”. On
the contrary, what we have seen is a dangerous process
in which oligarchies are being built, where a small
group of countries usurp the right to take decisions
without taking into account the vast majority of
countries that ultimately represent the overwhelming
majority of the global population. This is what usually
happens with matters affecting the fate of billions of
human beings.
For those reasons, when we talk about reform, the
first thing to do is to define the nature of this reform,
which can have no other goal than the democratization
of this Organization. That means giving decision-
making power in fundamental matters to the General
Assembly and ending once and for all the
Organization’s oligarchic and, very often, autocratic
practices, which diminish its authority in the eyes of
the world.
In our humble but firm opinion, this is the major
challenge the Organization faces internally. Its very
existence depends on the successful resolution of this
issue. We have no doubt about that, and let us not
doubt it.
In the external sphere, the most important
challenge lies in the agonizing escalation that daily
traps millions of human beings living in poverty.
Poverty — as we have heard here in many statements —
is the result of an unjust system of distribution of the
earthly goods of men that therefore denies men any
spiritual value. It is an unfair system of distribution
that stems from a distorted matrix whose dominant
force is a ruthless thirst for profit and in which
growing wealth is based on the expansion and
deepening of poverty. This is the reality that we see
day after day, not only, to the surprise of many, in the
so-called poor countries, but also in countries where
opulence is obscenely on display, every second,
through the mass media, attracting millions of people
who are trying to improve their living conditions, only
to crash into a wall raised by those who preach market
freedom and the free movement of capital but who do
not tolerate the movement of human beings except
when they are needed as a labour force to further
expand their wealth.
This is the painful truth that the tragedy of
Katrina has revealed. It is a painful reality that has
profoundly shaken all of those for whom nothing about
human beings is strange, wherever it may occur.
These problems should have become the focal
points of the entire document that was approved in a
strange “consensus” — a word I do not hesitate to
place between quotation marks. Little attention has
been paid to this drama. But the drama is there; it is
boiling across the world. That generates instability,
because if there is one thing that human society is not
made for, it is suicide. It seeks desperate forms of
survival, and that is why, as the great Peruvian Cesar
Vallejo said once, it lights its captive torch and prays
angrily. These are days of suffering but also days of
anger in many parts of the world, and that generates
instability. If we want stability in the world, let us
apply social justice, a new system of distribution
among regions and a new system of solidarity for
distribution within nations that cannot be limited to
charity or assistance often delivered under humiliating
conditions.
There are many ideas that bring us to this
meeting, I am sure. On some of the most important
problems we have already defined our position in
previous statements. We will continue doing so in this
session. For the time being, we would simply add a
basic item: how difficult it is to realize man’s
democratic dream when man finds himself prevented
from satisfying his most basic conditions for a life of
37

dignity: health, nutrition, a roof over his head and the
opportunity to enjoy basic rights.
We trust in the wisdom of the peoples and the
new leadership that through its voice speaks for silent
millions. We trust in the struggle of those who, as the
great Martí said, have thrown in their lot with the poor
of the earth. Thus some day, in the not-so-distant
future, we will find ourselves in a better world, with a
life worth living and a United Nations strengthened by
the essential values of men and women of dignity, who
are the majority on this planet.